Citation Nr: 0944652	
Decision Date: 11/24/09    Archive Date: 12/04/09

DOCKET NO.  06-17 834A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased initial rating in excess of 30 
percent for stress disorder, diagnosed as adjustment disorder 
with depressed mood, associated with chronic lumbosacral 
spine pain with disc bulge at L3-4 with mild degenerative 
osteophytosis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel




INTRODUCTION

The Veteran had active service from December 1978 to 
September 1983.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  In January 2008 the claims file was 
transferred to the Houston, Texas, RO upon the Veteran's 
relocation to Texas.

The December 2004 rating decision both denied service 
connection for tinnitus and granted service connection for 
the stress and adjustment disorder, with an evaluation of 30 
percent.  The Veteran submitted a notice of disagreement and 
perfected his appeal for these two issues.  In April 2009 the 
decision review officer decision granted service connection 
for tinnitus, which was a full grant of benefits sought on 
appeal.  Therefore, this issue is no longer before the Board. 

The Veteran withdrew his request for a Board hearing.  Thus, 
no additional development in this regard is needed. 


FINDING OF FACT

The competent and probative medical evidence of record 
demonstrates that the Veteran's stress disorder, diagnosed as 
adjustment disorder with depressed mood, is characterized by 
depressed mood, anxiety, irritability, anger, and difficulty 
maintaining employment relationships.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent 
for stress disorder, diagnosed as adjustment disorder with 
depressed mood, associated with chronic lumbosacral spine 
pain with disc bulge at L3-4 with mild degenerative 
osteophytosis, have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
4.1, 4.7, 4.130, Diagnostic Code 9435 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria - Increased Rating

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

This appeal arose from a disagreement as to the initial 
disability evaluation that was assigned for stress disorder 
diagnosed as adjustment disorder associated with chronic 
lumbosacral spine pain.  This matter therefore is to be 
distinguished from one in which a claim for an increased 
rating of a disability has been filed after a grant of 
service connection.  The United States Court of Appeals for 
Veterans Claims (Court) has observed that in the latter 
instance, evidence of the present level of the disability is 
of primary concern, Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (citing Francisco v. Brown, 7 Vet. App. 55 (1994)), 
and that as to the original assignment of a disability 
evaluation, VA must address all evidence that was of record 
from the date the filing of the claim on which service 
connection was granted (or from other applicable effective 
date).  See Fenderson, 12 Vet. App. at 126-27.  Accordingly, 
the evidence pertaining to an original evaluation might 
require the issuance of separate, or "staged," evaluations of 
the disability based on the facts shown to exist during the 
separate periods of time.  Id.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability 
such doubt will be resolved in favor of the claimant.  38 
C.F.R. § 4.3.

Discussion

The Veteran has consistently been assigned a 30 percent 
evaluation for his service-connected stress disorder, 
diagnosed as adjustment disorder with depressed mood, 
associated with chronic lumbosascral spine pain with disc 
bulge at L3-4 with mild degenerative osteophytosis pursuant 
to 38 C.F.R. § 4.130, Diagnostic Code 9435 (2009).  Under the 
current schedular criteria, Diagnostic Code 9435 is evaluated 
under the general rating formula used to rate psychiatric 
disabilities.  38 C.F.R. § 4.130 (2008).  

A 30 percent disability evaluation is assigned under the 
general rating formula for mental disorders where the 
evidence shows occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, or recent 
events).  38 C.F.R. § 4.130.

A 50 percent disability evaluation is assigned where the 
evidence demonstrates occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment in 
short-term and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining effective 
work and social relationships.  Id.

A 70 percent disability evaluation requires occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  Id.

A 100 percent disability evaluation is warranted where the 
evidence shows total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.

The GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental-health illness.  See Richard v. Brown, 9 Vet. App. 
266, 267 (1996), citing the Diagnostic and Statistical Manual 
of Mental Disorders (4th ed.1994).  A GAF score of 31 to 40 
is defined as some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work; child frequently beats up younger children, 
is defiant at home, and is failing at school).  A GAF score 
of 41 to 50 is defined as denoting serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  A score of 51 to 60 is defined as indicating 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  See Carpenter 
v. Brown, 8 Vet. App. 240, 242-244 (1995).  A score of 61 to 
70 indicates the examinee has some mild symptoms or some 
difficulty in social, occupational, or school functioning, 
but generally functions pretty well with some meaningful 
interpersonal relationships.  See Quick Reference to the 
Diagnostic Criteria from DSM-IV, 46-47 (1994).

After reviewing the evidence of record, the Board finds the 
evaluation of 30 percent for the Veteran's service-connected 
stress disorder, diagnosed as adjustment disorder with 
depressed mood, associated with chronic lumbosascral spine 
pain with disc bulge at L3-4 with mild degenerative 
osteophytosis, to be appropriate for the entire rating 
period. 

The evidence of record does not demonstrate any evidence of 
speech or thought disorders.  The Veteran's three mental 
disorder VA examinations each found that he had no impairment 
of thought process or communication (October 2004), he was 
logical and coherent (January 2006), and his speech was 
clear, logical, and goal directed (July 2008).                 

The competent evidence also fails to show any panic attacks.  
The Veteran did not report having any panic attacks, though 
he described one incident during which he blacked out at a 
stoplight and forgot where he was going.  See September 2003 
VA Mental Health Intake.  Neither he nor VA personnel 
referred to the incident as a panic attack.           

No treatment reports indicate any difficulty understanding 
complex commands as VA treatment records consistently note 
that the Veteran exhibited no significant barriers to 
learning.  

The Board notes there is evidence of memory impairment.  The 
September 2003 mental health intake evaluation included the 
Veteran's complaint about the incident at the stoplight when 
he had an episode of forgetting where he was going that 
lasted for several minutes.  The examiner also noted the 
Veteran could not recite serial 7's or the past three 
presidents correctly.  The examiners for the October 2004 and 
January 2006 VA examinations noted a short-term memory 
deficit.  However, the examiner for the July 2008 VA 
examination found his recent and remote memory intact, though 
the Veteran reported otherwise.       

The Board acknowledges disturbances in motivation and mood.  
In September 2003 he appeared anxious and depressed; in 
January 2006 he appeared depressed and angry, which he 
attributed to his medical conditions, specifically his back 
pain, and his inability to support his family; in July 2008 
the Veteran described himself as angry and irritable 
everyday.  The Board concludes that such findings fail to 
demonstrate that the disturbances in motivation and mood 
affect the Veteran's ability to function independently, 
appropriately, and effectively to such an extent as to 
warrant the next-higher 50 percent rating under Diagnostic 
Code 9435.

The Board notes that there is some evidence of difficulty in 
establishing and maintaining effective work and social 
relationships, but, the overall evidence shows that these 
difficulties are not nearly severe enough to warrant the 50 
percent rating.  The September 2003 VA treatment report and 
the October 2004 VA examination both noted the Veteran had a 
wife, alternatively described as a girlfriend, of nearly ten 
years, and stepchildren of whom he was fond.  (The Board also 
notes that in April 2004, for a VA primary care clinic health 
screening, the Veteran reported that he lived alone.)  The 
Veteran also had an adult son with whom he maintained a 
relationship.  The January 2006 examination report noted the 
wife or girlfriend had asked for a separation and the Veteran 
was mourning the loss of the relationship and the children.  
By the July 2008 VA examination the Veteran described himself 
as remarried.  

The Veteran's descriptions of his occupation and conditions 
of employment differed in every treatment report of record to 
such an extent that the Board finds only that he was 
unemployed as of the July 2008 VA examination.  As one 
example, the Veteran reported to the July 2008 VA examiner 
that he quit his job immediately after the January 2006 VA 
examination, moved to Texas, and had not worked since.  Yet, 
even the examiner noted there were VA treatment records 
indicating the Veteran received medical treatment in Indiana 
well into 2007.  The Board notes that an April 2006 treatment 
record from the Indiana VA facility noted he reported still 
working at the same place.  The Veteran repeatedly attributed 
his inability to work to his back pain.  See September 2003, 
October 2004, January 2006 and July 2008 examinations.  He 
also attributed his difficulty to his anger and "attitude."  
See July 2008.  The Board concedes that the Veteran has 
problems in establishing and maintaining work relationships, 
but the preponderance of the evidence is against finding that 
his stress disorder, diagnosed as adjustment disorder, 
results in disturbances in the Veteran's work relationships 
to a degree consistent with a higher disability rating.  In 
essence, while the Veteran may have some intermittent periods 
of occupational and social impairment, as described in the 30 
percent rating, it does not rise to the level of reduced 
reliability and productivity or difficulty in establishing 
and maintaining effective relationships, as described in the 
50 percent rating.  The Board also notes that in 2008, the VA 
examiner stated in regards to the Veteran's ability to work, 
the examiner saw no reason that his reported psychiatric 
symptoms would prevent him, in any way, from obtaining and 
maintaining full-time employment.  Rather the Veteran's 
substance abuse problems would cause employers concerns.  

The Board also recognizes the Veteran's GAF scores throughout 
the pendency of his appeal.  The record indicates GAF scores 
of 65 in September 2003, 70 in October 2004, 60 in January 
2006, and 60 in July 2008.  These scores are found to be 
consistent with the demonstrated symptomatology of record.  
Such GAF scores are indicative of mild to moderate symptoms, 
but when considering the evidence as a whole, do not justify 
assignment of the next-higher 50 percent rating.  An 
evaluation is based on all the evidence of record that bears 
on occupational and social impairment rather than solely on 
the examiner's assessment of the level of disability at the 
moment of the examination.  38 C.F.R. § 4.126(a).

The Board is aware that the symptoms listed under the 50 
percent evaluation are essentially examples of the type and 
degree of symptoms for that evaluation, and that the Veteran 
need not demonstrate those exact symptoms to warrant a 50 
percent evaluation.  Nevertheless, the Board finds that the 
record does not show the Veteran manifested symptoms that 
equal or more nearly approximate the criteria for a 50 
percent evaluation at any time during the pendency of this 
appeal.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  
Additionally, for the reasons discussed herein, no 
consideration of the provisions of 38 C.F.R. § 4.16 (2009) is 
needed.

The Veteran's stress disorder, diagnosed as adjustment 
disorder, does not more nearly exhibit the symptoms required 
to warrant the next higher evaluation, and any worsening or 
increase in severity throughout the pendency of this appeal 
remains contemplated by the 30 percent rating now in effect.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is not applicable.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-
56 (1990).

Extraschedular Consideration

In this instance, the symptoms of the Veteran's stress 
disorder, diagnosed as adjustment disorder, are clearly 
accounted for in the 30 percent evaluation which compensates 
for the occupational and social impairment.  The Board finds 
the Diagnostic Code adequately addresses the Veteran's 
symptoms.  The Veteran has not claimed any hospitalization 
because of mental disorder and has not sought treatment since 
2006 for his mental health disability.  The Board 
acknowledges that the Veteran's employment history appears in 
the record to be unstable; however, the Veteran himself 
attributed his lack of employment, in large part, to his 
service-connected back disability and what he referred to as 
his attitude.  As such, the diagnostic code for the Veteran's 
service-connected stress disorder, diagnosed as an adjustment 
disorder with depressed mood, adequately describes the 
current disability levels and symptomatology and, therefore, 
a referral for an extraschedular rating is not warranted.  
See Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

Duty to Notify and Duty to Assist

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  Notice should also address the rating 
criteria and effective date provisions that are pertinent to 
the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The RO provided the appellant pre-adjudication notice by 
letter dated in April 2004.  Another complete notice was sent 
in July 2006 and the claim was readjudicated in an October 
2006 supplemental statement of the case.  Mayfield, 444 F.3d 
at 1333; Dingess.

In cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated, it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice is intended to serve has been 
fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant 
bears the burden of demonstrating any prejudice from 
defective notice with respect to the downstream elements.  
Goodwin v. Peake, 22 Vet. App. 128 (2008).  That burden has 
not been met in this case.  

Nevertheless, the record reflects that the appellant was 
provided a meaningful opportunity to participate effectively 
in the processing of his claim such that any notice error did 
not affect the essential fairness of the adjudication now on 
appeal.  The appellant was notified that his claim was 
awarded with an effective date of March 31, 2004, the date of 
his claim, and a 30 percent rating was assigned.  He was 
provided notice how to appeal that decision, and he did so.  
He was provided a statement of the case that advised him of 
the applicable law and criteria required for a higher rating 
and he demonstrated his actual knowledge of what was required 
to substantiate a higher rating in his argument included on 
his Substantive Appeal.  Although he was not provided pre-
adjudicatory notice that he would be assigned an effective 
date in accordance with the facts found as required by 
Dingess, he was assigned the date of the claim as an 
effective date, the earliest permitted by law.  38 U.S.C.A. 
§ 5110(a).  

Moreover, the record shows that the appellant was represented 
by a Veteran's Service Organization and its counsel 
throughout the adjudication of the claims.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006).

Thus, based on the record as a whole, the Board finds that a 
reasonable person would have understood from the information 
that VA provided to the appellant what was necessary to 
substantiate his claim, and as such, that he had a meaningful 
opportunity to participate in the adjudication of his claim 
such that the essential fairness of the adjudication was not 
affected.  

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, afforded the appellant 
examinations in October 2004, January 2006, and July 2008, 
obtained medical opinions as to the etiology and severity of 
disabilities, and afforded the appellant the opportunity to 
give testimony before the Board.  All known and available 
records relevant to the issues on appeal have been obtained 
and associated with the appellant's claims file; and the 
appellant has not contended otherwise.


ORDER

Entitlement to an initial evaluation in excess of 30 percent 
for stress disorder, diagnosed as adjustment disorder with 
depressed mood, associated with chronic lumbosacral spine 
pain with disc bulge at L3-4 with mild degenerative 
osteophytosis, is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


